UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-33173 Moller International, Inc. (Exact name of registrant as specified in its charter) California 68-0006075 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1222 Research Park Drive, Davis CA (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code:(530) 756-5086 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of May 20, 2014, there were 52,981,964 shares of common stock outstanding. Table of Contents TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS 1 Unaudited Consolidated Balance Sheets as of March 31, 2014 and June 30, 2013 1 Unaudited Consolidated Statements of Operations for the three and nine months ended March 31, 2014 and 2013 2 Unaudited Consolidated Statements of Cash Flows for the nine months ended March 31, 2014 and 2013 3 Notes to Consolidated Unaudited Financial Statements (unaudited) 4 ITEM 2 – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS 6 ITEM 3 – QUALITATIVE AND QUANTITATIVE FACTORS CONCERNING MARKET RISKS 6 ITEM 4 – CONTROLS AND PROCEDURES 6 PART II - OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 7 ITEM 2– UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 7 ITEM 3– DEFAULTS UPON SENIOR SECURITIES 7 ITEM 4– SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 7 ITEM 5– OTHER MATTERS 7 ITEM 6– EXHIBITS 7 SIGNATURES 8 EXHIBITS Exhibit 31.1Certification Pursuant to Section 302 of the Sarbanes Oxley Act Exhibit 31.2Certification Pursuant to Section 302 of the Sarbanes Oxley Act Exhibit 32.1 Certification Pursuant to Section 906 of the Sarbanes Oxley Act Exhibit 32.2Certification Pursuant to Section 906 of the Sarbanes Oxley Act Table of Contents PART I - FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS MOLLER INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS Unaudited March 31, 2014 June 30, 2013 ASSETS CURRENT ASSETS Cash $ $ Advances to employees Prepaid Expenses - Total current assets PROPERTY AND EQUIPMENT, net $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable, trade $ $ Accrued liabilities Accrued liabilities-majority shareholder Notes payable-other Note payable - majority shareholder Convertible notes payable, net of discount of $79,518 and $46,575 Notes payable - minority shareholders Derivative Liability Deferred wages – employees Customer deposits Total current liabilities LONG TERM LIABILITIES Deferred wages and interest-majority shareholder Total liabilities DEFICIT IN STOCKHOLDERS' DEFICIT Common stock, authorized, 150,000,000 shares, no par value 52,352,108 and 49,094,675issued and outstanding respectively Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ See accompanying notes to unaudited consolidated financial statements. 1 Table of Contents MOLLER INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Ended Nine Months Ended March 31, 2014 March 31, 2013 March 31, 2014 March 31, 2013 REVENUE Other revenue $ - $ 24 - $ OPERATING EXPENSES Selling, general and administrative Depreciation and Amortization Expense 232 698 Legal, Accounting, & Professional Fees Research and Development - Rent expense to majority shareholder Total expenses Operating Loss ) OTHER EXPENSE Derivative gain (loss) ) ) Interest expense ) Interest expense- majority shareholder ) Total other expense ) NET INCOME (LOSS) $ ) $ ) $ ) $ ) Loss per common share, basic $ ) $ ) $ ) $ ) Loss per common share, diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - Basic Weighted average common shares outstanding - Diluted See accompanying notes to unaudited consolidated financial statements. 2 Table of Contents MOLLER INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited Nine Months Ended March 31 March 31 Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash Provided by (used in) operating activities: Depreciation expense Derivative (gain)/loss ) Stock based compensation Debt discount amortization Change in assets and liabilities: Prepaid expenses ) ) Other assets ) Accounts payable ) ) Accrued liabilities - related parties Accrued liabilities and deferred wages Net Cash Provided By (Used in) Operating Activities $ $ ) Cash Flows Provided from Financing Activities Proceeds from convertible notes payable - Proceeds from notes payable Additions on related party note payable Payments on related party note payable ) ) Net Cash Provided by (Used in) Financing Activities $ ) $ Net Increase (Decrease) In Cash $ $ Cash, Beginning of Year $ $ Cash, End of Year $ $ Supplemental Cash Flow Information: Interest paid $ $ Supplemental Disclosure of Non-Cash Financing Activities: Write off of derivative liability to additional paid-in capital - Shares issued as repayment customer deposit - Note payable converted to common stock - Debt discount for derivative liability Shares issued to settle accounts payable - See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents MOLLER INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Unaudited NOTE A – ORGANIZATION AND BASIS OF PRESENTATION The accompanying unaudited financial statements of Moller International, Inc. (“MI”) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q.Accordingly, these financial statements may not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. These financial statements should be read in conjunction with the audited financial statements and the notes thereto for the fiscal year ended June 30, 2013 filed on Form 10-K. In the opinion of management, the accompanying unaudited financial statements contain all adjustments necessary to fairly present MI’s financial position as of March 31, 2014, and its results of operations and its cash flows for the nine months ended March 31, 2014 and 2013. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for 2013 as reported in the 10-K have been omitted. Embedded conversion features The Company evaluates embedded conversion features within convertible debt and convertible preferred stock under ASC 815 “Derivatives and Hedging” to determine whether the embedded conversion features should be bifurcated from the host instrument and accounted for as a derivative at fair value with changes in fair value recorded in earnings. If the conversion feature does not require derivative treatment under ASC 815, the instrument is evaluated under ASC 470-20 “Debt with Conversion and Other Options” for consideration of any beneficial conversion feature. NOTE B – GOING CONCERN As of March 31, 2014, MI had an accumulated deficit and a working capital deficit.In addition, MI is currently in the development stage of the Skycar and Rotapower engine programs, and has no revenue producing products.Successful completion of product development activities for either or both of these programs will require significant additional sources of capital. These conditions raise substantial doubt as to our ability to continue as a going concern. Historically, funding was provided by certain shareholders, including the majority shareholder, in the form of short-term notes payable. In addition, the majority shareholder granted us a deferral on the payment of rent for our building. There is no assurance that we will continue to receive funding from shareholders, particularly our major shareholder given he has filed for protection under the federal Chapter 11 reorganization provisions of the federal bankruptcy law. Consequently, we are evaluating several alternatives to raise the additional capital through debt or equity transactions.There is no assurance that our efforts will be successful, however, and the financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. NOTE C – ACCRUED LIABILITIES – MAJORITY SHAREHOLDER As of March 31, 2014, MI had outstanding accrued liabilities consisting of accrued rent and accrued interest to our majority shareholder totaling $6,424,252. NOTE D – NOTES PAYABLE & DERIVATIVE LIABILITIES Notes Payable During the nine months ended March 31, 2014 and 2013 MI made repayments on related party notes payable of $192,776 and $212,500, respectively. Convertible Notes Payable & Derivative Liabilities During the nine months ended March 31, 2014 and 2013 MI received $192,000 related to convertible promissory notes.The borrowings are due nine to twelve months after issuance, carry an interest rate of 0% to 8% for 90 days, then increases to 12%, and is convertible into common stock at the lesser of $0.24 or 60% of the lowest trading price in the 25 trading days prior to conversion and for some instruments 53% and 58% of the average of the three lowest days in the ten trading days prior to conversion. During the nine months ended March 31, 2014, promissory notes totaling $147,222 were converted to 2,691,978 shares of MI common stock. 4 Table of Contents The Company analyzed the conversion options for derivative accounting consideration under ASC 815-15 “Derivatives and Hedging” and determined that for the instruments immediately convertible, the embedded conversion features should be classified as liabilities due to their being no explicit limit to the number of shares to be delivered upon settlement of the above conversion options. The embedded conversion features were measured at fair value at inception with the change in fair value recorded to earnings. Additionally, because there is no explicit limit to the number of shares to be issued upon conversion of the above instruments, the Company cannot determine if it will have sufficient authorized shares to settle all other share-settleable instruments, including the warrants granted above.As a result, all other share-settable instruments have also been classified as liabilities. Derivative Liabilities June 30, 2013 $ Additions to derivatives Write off of derivative liability to additional paid-in capital due to conversion of related notes payable ) Change in fair value ) March 31, 2014 $ Discount amortization charged to interest expense during the nine months ended March 31, 2014, totaled $125,177. NOTE E– STOCK-BASED COMPENSATION During the nine months ended March 31, 2014, MI issued 499,836 shares of common stock for settlement of services and liabilities to outside consultants and certain employees.We valued these shares at the fair market value on the dates of issuance of $92,973 for the services and $47,538 for the accounts payable. MI also issued 2,691,978 shares of commons stock in settlement of $147,222 convertible promissory notes. NOTEF – FAIR VALUE MEASUREMENTS The Company measures fair value in accordance with a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are described below: Level 1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2 Quoted prices in markets that are not active, or inputs that are observable, either directly or indirectly, for substantially the full term of the asset or liability; and Level 3 Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (supported by little or no market activity). The following table sets forth the Company's consolidated financial assets and liabilities measured at fair value by level within the fair value hierarchyas of September 30, 2013 and June 30, 2013. Assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Total Level 1 Level 2 Level 3 LIABILITIES: Derivative liabilities –3/31/2014 - - Derivative liabilities –6/30/2013 NOTE G – SUBSEQUENT EVENTS Subsequent to March 31, 2014, the Company issued a total of 583,019 shares of common stock to convert loans with a principal balance of $32,500.Additionally 46,838 shares were issued for services. 5 Table of Contents ITEM 2– MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Results of Operations Three months Ended March 31, 2014 and March 31, 2013: For the three-months ended March 31, 2014, we had a net loss of $306,982or $0.01 loss per share as compared to a net loss of $476,169 or $0.01 loss per share for the same period of 2013. We continue to pursue the development activities on the Skycar, Rotapower engine project, primarily in the areas of its flight control system (FCS) and the performance advantages of introducing a hybrid approach to generating the high power required to take off and land. Although there is no assurance that this vehicle will meet with success in the market place, the Company is actively seeking support for the program and, if found, may choose to move into the production of these vehicles. Nine months Ended March 31, 2014 and March 31, 2013: For the nine-months ended March 31, 2014, we had a net loss of $1,006,313or $0.02 loss per share as compared to a net loss of $1,248,186 or $0.03 loss per share for the same period of 2013. The decreased loss primarily relates to Derivative Gain recognized in nine months ended March 31, 2014.We continue to pursue the development activities on the Skycar, Rotapower engine project, primarily in the areas of its flight control system (FCS) and the performance advantages of introducing a hybrid approach to generating the high power required to take off and land. Although there is no assurance that this vehicle will meet with success in the market place, the Company is actively seeking support for the program and, if found, may choose to move into the production of these vehicles. Going Concern and Liquidity As of March 31, 2014, MI had an accumulated deficit of $53,488,561and a working capital deficit of $13,657,338.In addition, MI is currently in the development stage of the Skycar and Rotapower engine programs, and has no revenue producing products.Successful completion of product development activities for either or both of these programs will require significant additional sources of capital. These conditions raise substantial doubt as to our ability to continue as a going concern. Historically, funding was provided by certain shareholders, including the majority shareholder, in the form of short-term notes payable. In addition, the majority shareholder granted us a deferral on the payment of rent for our building. There is no assurance that we will continue to receive funding from shareholders, particularly our major shareholder given he has filed for protection under the federal Chapter 11 reorganization provisions of the federal bankruptcy law. Consequently, we are evaluating several alternatives to raise the additional capital through debt or equity transactions.There is no assurance that our efforts will be successful, however, and the financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. ITEM 3– QUALITATIVE AND QUANTITATIVE CONCERNS ABOUT MARKET RISK As a smaller reporting company we are not required to report items under this section. ITEM 4 – CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our President, Paul Moller, acts as the "Certifying Officer" for the Company and is responsible for establishing and maintaining disclosure controls and procedures. The Certifying Officer has designed such disclosure controls and procedures to ensure that material information is made known to him, particularly during the period in which this report was prepared. The Certifying Officer has evaluated the effectiveness of our disclosure controls and procedures as of the date of this report and believes that the disclosure controls and procedures are not effective based on the required evaluation. We believe this is due to the limited resources devoted to accounting and financial reporting during this reporting period and the Company will continue to remedy the shortfall by hiring additional personnel to address its accounting and financial reporting functions as soon as possible and when funding becomes available. Changes in Internal Controls Over Financial Reporting There have been no changes in the company’s internal controls over Financial Reporting since the year ended June 30, 2013, although the Company has reviewed its internal controls relative to the Sarbanes-Oxley Act provisions and expects that there will be revisions to some of its existing processes and controls during the current fiscal year. 6 Table of Contents PART II - OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS None. ITEM 2– UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS; PURCHASES OF EQUITY SECURITIES Not applicable ITEM 3– DEFAULTS UPON SENIOR SECURITIES None ITEM 4– SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5– OTHER MATTERS None ITEM 6– EXHIBITS (a.) Exhibits Exhibit No. Description Certification of CEO Certification of CFO Certification of CEO Certification of CFO 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 7 Table of Contents SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MOLLER INTERNATIONAL, INC. Date: May 20, 2014 By: /s/Paul S. Moller Paul S. Moller, Ph.D. President, CEO, Chairman of the Board 8
